AO 245B (Rev. 02/08/2019) Judgment in ·a Criminal Petty Case (Modified)                                                                        Page l of l   J ;}...
                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses.Con1mitted On or After Noven1ber 1, 1987)
                                v.

                     Eloy Hernandez-Leonides                                         CaseNumber: 3:19-mj-21443

                                                                                    Thomas S Sims
                                                                                     Defendant's Attorney


REGISTRATION NO. 84333298

THE DEFENDANT:
 [El pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                    Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1

  D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 a   TIME SERVED ·                             D                                            days

  lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
  lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or rewoval.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, March 28, 2019
                                         r----------_ _J;Date of Imposition of Sentence
                                                                                        /   •')
                                                                                   // h'
                                                       MAR 2 8 2019
                             /

                                             CLERK, U.S. DISTRICT COURT
                                         ~~UTHERN DISTRICT OF CALIFORNIA
                                                                          DEPUTY
 Clerk's Office Copy                                                                                                               3:19-mj"21443
